                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

ST. LOUIS-KANSAS CITY                     )
CARPENTERS REGIONAL                       )
COUNCIL, et al.,                          )
                                          )
            Plaintiffs,                   )
                                          )
      vs.                                 )       Case No. 4:19 CV 1509 CDP
                                          )
PACE CONSTRUCTION CO., LLC,               )
                                          )
            Defendant.                    )

                           MEMORANDUM AND ORDER

      As discussed with counsel during today’s scheduling conference,

      IT IS HEREBY ORDERED that the parties shall file a supplemental joint

proposed scheduling plan by no later than November 8, 2019.




                                        _______________________________
                                        CATHERINE D. PERRY
                                        UNITED STATES DISTRICT JUDGE


Dated this 25th day of October, 2019.
